Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 1 of 12 Page ID #:340



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10    WEISS RESIDENTIAL RESEARCH                Case No. 8:20-cv-00861-MCS-DFM
11    LLC,
                                                ORDER GRANTING IN PART AND
12                       Plaintiff,             DENYING IN PART MOTION TO
13                                              DISMISS FIRST AMENDED
                   v.                           COMPLAINT [23]
14
15    EXPERIAN INFORMATION
      SOLUTIONS, INC., et al.,
16
17                       Defendants.
18
19         Defendants Experian Information Solutions, Inc., and Experian Services Corp.
20   (together, “Experian”) move to dismiss Plaintiff Weiss Residential Research LLC’s
21   First Amended Complaint (“FAC,” ECF No. 20). (“Mot.,” ECF No. 23-1.) Weiss filed
22   an opposition, (“Opp’n,” ECF No. 32), and Experian filed a reply, (“Reply,” ECF No.
23   34). The Court deems this matter appropriate for decision without oral argument. See
24   Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15. The Court takes off calendar the hearing set for
25   October 19, 2020. For the following reasons, the motion is GRANTED IN PART AND
26   DENIED IN PART.
27
28
                                                1
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 2 of 12 Page ID #:341



 1   I.    BACKGROUND
 2         Experian is a major credit bureau that collects, aggregates, and analyzes personal
 3   and credit account data. (FAC ¶ 3.) Weiss is the premier single-family residence data
 4   analytics firm. (Id. ¶ 4.) On October 3, 2018, Weiss and Experian entered a Data License
 5   and Services Agreement. (“DLSA,” ECF No. 23-3.) 1 As relevant to this motion, Weiss
 6   agreed to provide Experian with certain data and services, including Weiss’s price
 7   indexes for U.S. single-family homes and condominiums. (FAC ¶¶ 25–28; DLSA Ex.
 8   A §§ 1–2.) Experian agreed to restrictions on using Weiss data, and Weiss retained its
 9   rights in its data. (FAC ¶¶ 29–30, 32; DLSA §§ 1.3–.4.)
10         In 2019, Weiss and Experian began to investigate potential product
11   collaborations, including development of a product using Weiss’s home value data and
12   analytics to facilitate compliance with the Current Expected Credit Losses (“CECL”)
13   risk management standard with respect to mortgages. (FAC ¶¶ 33–34; see id. ¶¶ 2–3
14   (explaining CECL).) Meanwhile, Experian and nonparty Oliver Wyman were working
15   on non-mortgage CECL compliance solutions, and Oliver Wyman wanted access to
16   Weiss data. (Id. ¶¶ 35–36.) Weiss hesitated to give access to Oliver Wyman without a
17   commercial agreement outlining the revenue and ownership split of a contemplated
18   CECL solution. (Id. ¶ 39.) Experian represented to Weiss that they would enter such an
19   agreement. (See id. ¶¶ 39–40.) Weiss avers that Experian made statements that it would
20   not launch a CECL mortgage solution before finalizing a commercial agreement, and
21   that Experian would share revenue and ownership of the CECL mortgage solution with
22   Weiss, and that those statements were false when made. (Id. ¶¶ 45, 53.)
23
24
25   1
      On a motion to dismiss, courts may consider evidence on which the complaint
26   “necessarily relies” if “(1) the complaint refers to the document; (2) the document is
     central to the plaintiff’s claim; and (3) no party questions the authenticity of the copy
27   attached to the 12(b)(6) motion.” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
     The Court deems incorporated by reference into the FAC the documents lodged with
28   Defendant’s motion and cited in this Order.
                                                 2
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 3 of 12 Page ID #:342



 1         In an amendment to the DLSA, (“Amendment No. 4,” ECF No. 23-5), the parties
 2   agreed to allow Experian to give Oliver Wyman access to Weiss data “for the purpose
 3   of developing but not delivering a mortgage CECL solution, using both Experian
 4   consumer credit data and [Weiss] Data.” (FAC ¶ 42; Amendment No. 4.) The parties
 5   expressed that this permission was “provided in contemplation of finalizing the
 6   commercial agreement.” (Amendment No. 4.) Weiss continued working with Oliver
 7   Wyman and Experian on development of the CECL mortgage solution. (See FAC
 8   ¶¶ 47–49.)
 9         On July 31, 2019, Weiss and Experian entered the Commercial Agreement.
10   (“CA,” ECF No. 23-7.) As relevant to the motion, Weiss agreed to continue licensing
11   its data to Experian. (CA § 2.1.1.) Experian agreed to give Weiss access to its Sandbox
12   platform for use in the parties’ collaboration. (Id. Ex. C § 2.) The parties agreed that
13   ownership rights and revenue splits for any products, applications, or tools developed
14   through the continued relationship of the parties would be set forth in “Product
15   Amendment[s]” to the CA. (FAC ¶¶ 55–56; CA § 1.2.) Absent a Product Amendment,
16   each party was precluded from using the other party’s intellectual property in the
17   development and commercialization of a product borne from the parties’ collaboration.
18   (See CA § 9.) The parties also contemplated drafting a press release announcing the
19   collaboration. (Id. § 2.5.)
20         Shortly after execution of the CA, the relationship between the parties
21   deteriorated. Experian began promoting its CECL solution, including the mortgage
22   component that used Weiss data, without Weiss’s consent or knowledge. (See FAC
23   ¶¶ 65–68.) Weiss was unsatisfied with a Product Amendment Experian proposed. (Id.
24   ¶¶ 69–71, 74.) Weiss agreed to a different Product Amendment, but later rejected it after
25   Experian substantially revised it. (Id. ¶¶ 77–82.) Experian suspended and then removed
26   Weiss’s access to Experian’s Sandbox platform. (Id. ¶¶ 82, 87.) Weiss avers that
27   Experian is continuing to develop and commercialize a CECL mortgage solution using
28   Weiss’s intellectual property. (Id. ¶¶ 90–93.)
                                                3
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 4 of 12 Page ID #:343



 1         Weiss asserts seven claims: (1) breach of the DLSA and CA; (2) fraudulent
 2   inducement as to Amendment No. 4 and CA; (3) negligent misrepresentation as to
 3   Amendment No. 4 and CA; (4) violation of the Defense of Trade Secrets Act (“DTSA”),
 4   18 U.S.C. § 1836 et seq.; (5) violation of the California Uniform Trade Secrets Act
 5   (“CUTSA”), Cal. Civ. Code § 3426 et seq.; (6) unfair competition under the Lanham
 6   Act, 15 U.S.C. § 1125(a); and (7) violation of California’s Unfair Competition Law
 7   (“UCL”), Cal. Bus. & Prof. Code § 17200. (Id. ¶¶ 94–149.)
 8   II.   LEGAL STANDARD
 9         Federal Rule of Civil Procedure 12(b)(6) allows an attack on the pleadings for
10   “failure to state a claim upon which relief can be granted.” “To survive a motion to
11   dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
12   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
13   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
14   plausibility when the plaintiff pleads factual content that allows the court to draw the
15   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
16   U.S. at 678.
17         The determination of whether a complaint satisfies the plausibility standard is a
18   “context-specific task that requires the reviewing court to draw on its judicial
19   experience and common sense.” Id. at 679. Generally, a court must accept the factual
20   allegations in the pleadings as true and view them in the light most favorable to the
21   plaintiff. Park v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017); Lee v. City of Los
22   Angeles, 250 F.3d 668, 679 (9th Cir. 2001). But a court is “not bound to accept as true
23   a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (2009)
24   (quoting Twombly, 550 U.S. at 555).
25         As a general rule, leave to amend a complaint that has been dismissed should be
26   freely granted unless it is clear the complaint could not be saved by any amendment.
27   Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,
28   1031 (9th Cir. 2008).
                                                  4
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 5 of 12 Page ID #:344



 1   III.   DISCUSSION
 2          A.    Breach of Contract Claim (Claim 1)
 3          Weiss alleges six separate theories of breach of contract. (FAC ¶¶ 97–102.)
 4   Experian argues that Weiss’s theories are inconsistent with the terms of the parties’
 5   contracts or fail to state a claim. (Mot. 10.) The DLSA is governed by New York law,
 6   (DLSA § 10.5), and the CA is governed by California law, (CA § 17.1). The elements
 7   are substantially the same under both states’ law: a plaintiff must plead “(1) the
 8   existence of the contract, (2) plaintiff’s performance or excuse for nonperformance,
 9   (3) defendant’s breach, and (4) the resulting damages to the plaintiff.” Oasis W. Realty,
10   LLC v. Goldman, 51 Cal. 4th 811, 821 (2011); accord FT Travel - N.Y., LLC v. Your
11   Travel Ctr., Inc., 112 F. Supp. 3d 1063, 1074 (C.D. Cal. 2015) (setting forth elements
12   under New York law). The Court evaluates each of Weiss’s theories in turn.
13          First, Weiss claims Experian breached the DLSA as amended by providing Weiss
14   data to Oliver Wyman for purposes outside the limited circumstances permitted by
15   Amendment No. 4. (FAC ¶ 97.) Experian’s motion does not challenge the adequacy of
16   this theory, (see Mot. 11–18), so the Court assumes it is adequately pleaded.
17          Second, Weiss asserts Experian breached the DLSA and CA’s restrictions on use
18   of Weiss data through developing and commercializing the CECL mortgage solution
19   and integrating the data into Sandbox. (FAC ¶ 98.) Experian argues Weiss fails to plead
20   facts supporting the theory. (Mot. 11–13.) In response, Weiss provides facts and
21   argument pertaining to unpleaded theories of breach of sections of the CA different from
22   the one supporting its theory in the FAC. (Opp’n 8–9 (citing CA §§ 1.2, 6.1, 6.6, 9); see
23   FAC ¶ 98 (restating provision governing use restrictions, CA Ex. A § 1.4).) Weiss fails
24   to explain in the FAC or its brief how Experian violated the restrictions on use of its
25   data, as claimed. This theory is insufficiently pleaded.
26          Under Weiss’s third and fourth theories, it claims Experian breached the CA by
27   developing and commercializing products without first proposing a Product
28   Amendment, (FAC ¶ 99), and by developing and commercializing such products using
                                                 5
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 6 of 12 Page ID #:345



 1   Weiss’s intellectual property, (id. ¶ 100). Experian presents three lines of argument:
 2   first, it contends these theories fail at least in part because the CA expressly
 3   contemplates development of a CECL mortgage solution using Weiss data. (Mot. 13–
 4   14.) Weiss does not address this aspect of its theories, (see Opp’n 12 (contending only
 5   that Experian’s commercialization—not development—of the CECL product breached
 6   the CA)), so the Court deems this argument conceded. See, e.g., John-Charles v.
 7   California, 646 F.3d 1243, 1247 n.4 (9th Cir. 2011) (deeming issue waived where party
 8   “failed to develop any argument”); City of Arcadia v. EPA, 265 F. Supp. 2d 1142, 1154
 9   n.16 (N.D. Cal. 2003) (“[T]he implication of this lack of response is that any opposition
10   to this argument is waived.”). Second, Experian argues that the FAC lacks factual
11   allegations concerning Experian’s sale of a CECL mortgage model. (Mot. 14.) As Weiss
12   identifies, the FAC provides facts supporting a theory that Experian engaged in
13   marketing activities concerning the CECL product. (Opp’n 9–10 (citing, inter alia, FAC
14   ¶¶ 65, 84, 92).) Weiss need not plead sale, as Experian would require, (Mot. 14), to
15   allege improper “commercialization,” a term the CA leaves undefined. Finally, Experian
16   argues that it was permitted to develop and commercialize a CECL mortgage solution
17   under the CA because it fulfilled its obligations under CA § 9 and has not
18   commercialized a product with Weiss’s intellectual property. (Mot. 14–16.) But Weiss
19   pleads facts indicating that Experian’s proposed Product Amendments did not provide
20   commensurate terms as required by CA § 9, (see FAC ¶¶ 69–71, 81; see also Opp’n 11
21   (describing “sham” amendment proposals)), and that the products Experian
22   commercialized are inextricably intertwined with Weiss’s intellectual property, (FAC
23   ¶¶ 49, 66, 73). These theories survive to the extent Weiss claims Experian improperly
24   commercialized products using its intellectual property without first proposing a
25   Product Amendment with commensurate terms.
26         Fifth, Weiss claims Experian breached the CA by withholding access to
27   Experian’s Sandbox platform. (FAC ¶ 101.) Experian argues the fifth theory lacks merit
28   because the term granting Weiss access to Sandbox forecloses its claim. (Mot. 16–17.)
                                                6
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 7 of 12 Page ID #:346



 1   The CA requires Experian to provide Weiss with access to Sandbox, and Weiss agreed
 2   to use Sandbox for specific purposes. (CA Ex. C § 2.) The parties’ agreement that Weiss
 3   use the platform only for specific purposes neither expressly nor implicitly vests
 4   Experian with the discretion to terminate access upon its unilateral determination that
 5   such purposes no longer existed. The contract term does not preclude Weiss’s theory of
 6   breach, so this component of the claim survives.
 7         Sixth, Weiss argues that Experian breached the CA by unreasonably delaying and
 8   ultimately refusing to issue a contemplated press release. (FAC ¶ 102.) The CA requires
 9   the parties to draft a press release announcing the Experian-Weiss collaboration, and
10   obliges Experian to notify Weiss by email if Experian foresaw a delay in meeting the
11   prospective publication date. (CA § 2.5.) Though this section sets a goal for publication,
12   it does not expressly oblige either party to publish the press release. The Court agrees
13   with Experian that Weiss does not plead any facts showing that Experian failed to meet
14   its obligations under this section. (Mot. 17–18.)
15         For the foregoing reasons, several theories of breach are insufficiently pleaded,
16   and the claim must be dismissed in part.
17         B.     Fraud-Based Claims (Claims 2–3)
18         Experian asserts that Weiss’s claims of fraudulent inducement and negligent
19   misrepresentation are superseded by CUTSA. (Mot. 18–19.) CUTSA forbids the use of
20   “misrepresentation” “to acquire knowledge of [a] trade secret.” Cal. Civ. Code
21   § 3426.1(a), (b)(2)(A). CUTSA supersedes claims based on the same nucleus of facts
22   as trade secret misappropriation. Snapkeys, Ltd. v. Google LLC, 442 F. Supp. 3d 1196,
23   1205 (N.D. Cal. 2020); see also Cal. Civ. Code § 3426.7(b). “At the pleadings stage,
24   the supersession analysis asks whether, stripped of facts supporting trade secret
25   misappropriation, the remaining factual allegations can be reassembled to
26   independently support other causes of action.” Id. (quoting Waymo LLC v. Uber Techs.,
27   Inc., 256 F. Supp. 3d 1059, 1062 (N.D. Cal. 2017)).
28
                                                 7
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 8 of 12 Page ID #:347



 1         Weiss claims Experian induced it to enter the CA and Amendment No. 4 to the
 2   DLSA by falsely promising that commercialization of the contemplated CECL products
 3   would not occur without an ownership and revenue agreement. (FAC ¶¶ 106–08, 112–
 4   14.) Weiss alleges Experian made these promises intending to induce Weiss to provide
 5   data, analytics, assistance, and ideas to Experian and Oliver Wyman. (Id. ¶¶ 108, 114.)
 6   In its CUTSA claim, Weiss alleges Experian misappropriated its proprietary data and
 7   analytics by making such misrepresentations. (Id. ¶¶ 128, 133.) Though the object of
 8   the purported fraud encompasses more than the trade secrets claimed, CUTSA operates
 9   to supersede “claims based on the misappropriation of confidential information,
10   whether or not that information meets the statutory definition of a trade secret.” Mattel,
11   Inc. v. MGA Entm’t, Inc., 782 F. Supp. 2d 911, 987 (C.D. Cal. 2011); see also Snapkeys,
12   442 F. Supp. 3d at 1205 (collecting cases finding fraud claims superseded “where a
13   defendant is alleged to have made misrepresentations to induce the plaintiff to offer not
14   just confidential information, but even labor and insight that led to confidential
15   information” (internal quotation marks omitted)); SHK Mgmt., Inc. v. Kilroy Realty
16   Corp., No. CV 14-02509 DMG (Ex), 2014 WL 12561096, at *4 (C.D. Cal. Oct. 2, 2014)
17   (finding fraudulent inducement claim preempted where “[t]he alleged purpose of the
18   inducement was to gain access to the trade secrets”). Stripped of facts supporting the
19   CUTSA claim, the FAC does not set forth facts that may be reassembled to support
20   fraud-based claims.
21         Because CUTSA supersession is dispositive, the Court does not reach Experian’s
22   alternative arguments. The fraud-based claims are dismissed.
23         C.     Trade Secret Misappropriation Claims (Claims 4–5)
24         Experian challenges Weiss’s trade secret misappropriation claims on the basis
25   that they fail to meet the heightened pleading standard of Federal Rule of Civil
26   Procedure 9(b). (Mot. 22–23.) Weiss does not dispute Experian’s contention that Rule
27   9(b) applies to its trade secret claims given its allegations that Experian misappropriated
28   its trade secrets by misrepresentation. (See Opp’n 18–19; see also FAC ¶¶ 123, 133.)
                                                 8
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 9 of 12 Page ID #:348



 1         To state a claim for trade secret misappropriation under the DTSA or the CUTSA,
 2   a plaintiff must allege: “(1) the plaintiff owned a trade secret; (2) the defendant
 3   misappropriated the trade secret; and (3) the defendant’s actions damaged the plaintiff.”
 4   Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp. 3d 868, 877 (N.D. Cal. 2018) (internal
 5   quotation marks omitted). Although fraud is not an essential element of a trade secret
 6   claim, averments of fraudulent conduct are subject to the heightened pleading standard
 7   of Rule 9(b). See Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1105 (9th Cir. 2003).
 8   To meet Rule 9(b), a plaintiff must “state with particularity the circumstances
 9   constituting fraud.” Fed. R. Civ. P. 9(b). The complaint must identify the “who, what,
10   when, where, and how” of the fraudulent misconduct, “as well as what is false or
11   misleading about” it, and “why it is false.” Cafasso v. Gen. Dynamics C4 Sys., Inc., 637
12   F.3d 1047, 1055 (9th Cir. 2011) (internal quotation marks omitted).
13         The misrepresentations Weiss alleges Experian made lack sufficient context to
14   provide adequate notice of the particular misconduct. For example, Weiss details
15   several representations Experian representatives made without identifying the person or
16   persons to whom the representation was made. (E.g., FAC ¶ 51 (recounting a response
17   by Ryan Rosales of Experian to a question by an unidentified representative of “Weiss
18   Analytics”). See UMG Recordings, Inc. v. Global Eagle Entm’t, Inc., 117 F. Supp. 3d
19   1092, 1106 (C.D. Cal. 2015) (requiring pleading “the identities of the parties to the
20   misrepresentations” (quoting Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir.
21   2007))). Some representations supporting these claims that Weiss identifies in its brief,
22   such as Anshul Verma’s May 22, 2019, email asking when Oliver Wyman would have
23   access to Weiss data, (FAC ¶ 36), and Ryan Rosales’s June 5, 2019, communication
24   providing status on a draft of the CA, (id. ¶ 39), lack attendant allegations explaining
25   what is false or misleading about them. As pleaded, Weiss does not state with
26   particularity any false statement that Experian “would not launch products without a
27   revenue and ownership agreement,” or misrepresentation concerning Experian’s
28   “product development and commercialization efforts.” (Id. ¶¶ 123, 133.)
                                                 9
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 10 of 12 Page ID #:349



 1          The Court declines to dismiss the claims on the other grounds Experian presents.
 2    The trade secret claims are dismissed.
 3          D.     Lanham Act Claim (Claim 6)
 4          The elements of a false advertising claim under the Lanham Act are:
 5          (1) a false statement of fact by the defendant in a commercial
 6          advertisement about its own or another’s product; (2) the statement
 7          actually deceived or has the tendency to deceive a substantial segment of
 8          its audience; (3) the deception is material, in that it is likely to influence
 9          the purchasing decision; (4) the defendant caused its false statement to
10          enter interstate commerce; and (5) the plaintiff has been or is likely to be
11          injured as a result of the false statement, either by direct diversion of sales
12          from itself to defendant or by lessening of the goodwill associated with its
13          products.
14    Wells Fargo & Co. v. ABD Ins. & Fin. Servs., 758 F.3d 1069, 1071 (9th Cir. 2014)
15    (quoting Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir.1997)).
16    False advertising claims that sound in fraud are subject to the heightened pleading
17    standard of Rule 9(b). Bobbleheads.com, LLC v. Wright Bros., Inc., 259 F. Supp. 3d
18    1087, 1095 (S.D. Cal. 2017).
19          Experian challenges the Lanham Act claim on the basis that Weiss fails to
20    identify any false statement in a commercial advertisement. (Mot. 24–25.) Weiss
21    identifies two sets of statements supporting this claim. (Opp’n 21–22.) First, at a
22    convention, Experian distributed a document stating Experian had access to third party
23    data with “unparalleled breadth, depth and accuracy,” and a director of Experian touted
24    that Experian’s Sandbox platform contained Weiss data. (FAC ¶ 67.) Second, “Experian
25    trained its sales force to promote Experian’s access to Weiss Analytics’ data and
26    analytics.” (Id. ¶ 68.) Weiss does not articulate facts showing these statements were
27    false. In fact, other allegations suggest they are true. (See, e.g., id. ¶ 66 (alleging Weiss
28    data was integrated into Sandbox); id. ¶ 67 (noting the statistics given at the convention
                                                   10
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 11 of 12 Page ID #:350



 1    “are precisely the numbers that Weiss Analytics furnished to Experian to describe its
 2    data”).) Weiss’s conclusion that Experian made false statements concerning Experian’s
 3    “partnership with and ongoing use of Weiss Analytics’ data and analytics in Experian
 4    products” is not supported by any pleaded facts, let alone facts alleged with the
 5    particularity required by Rule 9(b). (Id. ¶ 137.) The claim is dismissed.
 6          E.     UCL Claim (Claim 7)
 7          The UCL prohibits “any unlawful, unfair or fraudulent business act or practice
 8    and unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code
 9    § 17200. Experian argues that the UCL claim fails for the same reasons Weiss’s other
10    claims fail. (Mot. 25.) Experian notes that the UCL claim is “not clearly pled.” (Id.) In
11    its brief, Weiss clarifies that its claim is supported by its allegations of fraudulent
12    conduct and false commercial statements. (Opp’n 22.) The Court treats this as an
13    admission that Weiss predicates its UCL claim solely in the asserted fraudulent conduct
14    and false advertising supporting its fraud and Lanham Act claims. The UCL claim must
15    be dismissed for the reasons stated for the dismissal of the fraud and Lanham Act
16    claims.
17    IV.   CONCLUSION
18          The motion is GRANTED IN PART AND DENIED IN PART. Parts of the
19    first claim for breach of contract are dismissed. The second claim for fraudulent
20    inducement, third claim for negligent misrepresentation, fourth claim for violation of
21    the DTSA, fifth claim for violation of the CUTSA, sixth claim for violation of the
22    Lanham Act, and seventh claim for violation of the UCL claim are dismissed in their
23    entirety. The motion is denied in all other respects.
24          Many of the pleading deficiencies identified in this Order appear to be curable.
25    However, the Court notes that amending the complaint to assert state law claims arising
26    from the same nucleus of facts as the CUTSA claim would be futile because such claims
27    are superseded. Nevertheless, out of an abundance of caution, and given the Ninth
28    Circuit policy of granting leave to amend with “extreme liberality,” Hoang v. Bank of
                                                 11
Case 8:20-cv-00861-MCS-DFM Document 38 Filed 10/15/20 Page 12 of 12 Page ID #:351



 1    Am., N.A., 910 F.3d 1096, 1102 (9th Cir. 2018) (internal quotation marks omitted), the
 2    Court gives Weiss leave to amend.
 3          Weiss may file an amended complaint no later than November 2, 2020, if it can
 4    do so consistent with Federal Rule of Civil Procedure 11(b) and this Order. Failure to
 5    file a timely amended complaint will waive the right to do so. Leave to add new
 6    defendants or claims must be sought by a separate, properly noticed motion.
 7          The Court reminds the parties of their obligation to discuss thoroughly the
 8   substance of a contemplated motion before the filing of the motion. C.D. Cal. L.R. 7-3.
 9   The Court is confident that several of the issues presented in this motion could have
10   been resolved by a good faith conference of counsel. Unnecessary motion practice will
11   not be tolerated in this or any action.
12
13   IT IS SO ORDERED.
14
15   Dated: October 15, 2020                   ________________________________
16                                             MARK C. SCARSI
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                 12
